DETAILED ACTION
Application 16/684454, “FUEL CELL STACK AND MANUFACTURING METHOD OF THE SAME”, was filed with the USPTO on 11/14/19 and claims priority from a foreign application filed on 11/28/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/3/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Hijikata (USP 4767680), Harufuji (JP 04-075262; citations taken from machine translation) and Shimamune (US 2004/0247978).
Regarding claim 1, Rakowski teaches a fuel cell stack (e.g. Figure 2) comprising: a first fuel cell (items 223) and a second fuel cell (item 225), each of which has a structure in which a solid oxide electrolyte layer having oxygen ion conductivity is provided between two electrode layers (item 230; paragraph [0003]); and 
an interconnector (Figure 2 item 210; Figure 1 item 10) that is provided between the first fuel cell and the second fuel cell and has a separator made of a metal material (paragraph [0002, 0008] teaches metallic interconnect as conventional; see also paragraph [0020]; the central portion of the interconnect on which ribs are disposed is interpreted as readable on the ‘separator’), 
wherein the interconnector (Figure 1) has a first metal rib (upper item 20) and a first gas passage (upper item 18) on a first face of the separator on a side of the first fuel cell, and a second metal rib (lower item 20) and a second gas passage (lower item 18) on a second face of the separator on a side of the second fuel cell.

Rakowski does not appear to teach wherein the first and second metal ribs comprise first and second porous parts, respectively.
In the fuel cell art, Harufuji teaches a fuel cell provided with an interconnect formed of a dense separator and porous ribs for the benefit of accommodating thermal expansion (see underlined portion of section [0001] of machine translation).  
In the fuel cell art, Hijikata teaches making ribs of a fuel cell porous (see Figures 3 and 4) for the benefit of accommodating expansion of a cell (c4:46-64).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Rakowski by making the ribs porous for the benefit of accommodating expansion of the fuel cell in view of Harufuji or Hijikata.  


Claim 1 as amended on 3/3/22 further requires that the separator, the first metal porous part, and the second metal porous part are constituted by a sintered structure, a feature not expressly taught by Rakowski.
However, a “sintered structure” as broadly claimed defines the product only by the method of production, i.e. sintering.  Such limitations do not impart patentability to a claim unless the process limitation implies a particular structure (MPEP 2113).  In this case, “constituted by a sintered structure” as recited in the claim does not positively require any new structure, particularly considering that sintering simply refers to a process of heating a material to provide at least some unspecified degree of microstructural change, and claim 1 is found to be obvious in view of the previously cited art.
Alternatively, in the fuel cell art, Shimamune teaches that some forms of sintering of a metallic layered bipolar plate [comparable to an interconnector] provides desirable strength and adhesion of the integrated structure (paragraph [0037]).
It would have been obvious to a skilled artisan at the time of invention to provide the separator, the first metal porous part, and the second metal porous part as a sintered structure for the benefit of providing desirable adhesion between the layers of the interconnector as taught by Shimamune.


Regarding claim 2, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski further teaches the interconnect being gas-impermeable (paragraph [0074]), implying a dense degree of 90% or more.  Additionally, the secondary references (Harufuji at Figure 5 item 18; Hijikata at Figures 2,3 item 13) characterize the interconnects as forms of a channeled structure formed on a central layer. The central layer is expressly characterized as dense by Hijikata (abstract).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the separator layer of the interconnect to have a dense degree of 90% or more for the benefit of preventing mixing of oxidant and fuel gases through the separator.

Regarding claim 3 and 5, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski does not appear to teach the separator having a thickness of 100 microns or less, or the total thickness of the interconnect being 300 microns or less.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05 IVA) 
Moreover, Harufuji teaches the thickness of layer 12, analogous to the claimed dense separator, having a thickness of 40 microns (see original patent at page 3, upper right quadrant).  
It would have been obvious to for the separator of the combined embodiment at a thickness of 100 microns and the whole interconnect at a thickness of 300 microns or less for the benefit of providing a compact device, with a separator of sufficient thickness to prevent undesired mixing of fuel and reactant gases in the fuel cell.
Any structure implied by the “stacked in this order” limitation of claim 5 is taught or suggested by the prior art, particularly in consideration of Hijikata Figure 4 which illustrates porous parts stacked on the central separator.

Regarding claim 4, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  None of Rakowski, Hijikata and Harufuji are silent as to the porosity being 30 to 80%.
However, a skilled artisan at the time of invention would have understood that too low a porosity would fail to provide void space to accommodate thermal expansion, and too high a porosity would fail to provide structural integrity due to lack of material, in view of ordinary engineering knowledge and design.  Therefore, the porosity would be understood as a result-effective variable the optimization of which is prima facie obvious.  Since the claimed range of 30% to 80% covers substantially 1/2 of the possible porosity values by excluding the ends of the possible porosity range, the claim is found to be prima facie obvious because the normal optimization of porosity would lead to values which balance openness and strength, thereby avoiding the far ends of the possible range of 0 to 100% porosity.

Regarding claim 6 and 7, Rakowski, Harujuji and Hijikata remain as applied to claim 1.  Rakowski further teaches the interconnector made of a metal material which develops an oxidized scale, expected to have lower electronic conductivity, when exposed to oxidizing atmosphere (paragraph [0044] teaches an oxidizable metal as conventional in the prior art; paragraph [0048] teaches an oxidizable metal as inventive).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Hijikata (USP 4767680), Harufuji (JP 04-075262; citations taken from machine translation), Shimamune (US 2004/0247978) and Sin (US 2007/0275292).
Regarding claim 9, the cited art remains as applied to claim 1.  Rakowski suggest that sintering is used in the manufacture of the fuel cell (paragraph [0003]), but does not expressly teach that the solid oxide electrolyte and the two electrodes each have a sintered structure.  
However, a “sintered structure” as broadly claimed defines the product only by the method of production, i.e. sintering.  Such limitations do not impart patentability to a claim unless the process limitation implies a particular structure (MPEP 2113).  In this case, “have a sintered structure” as recited in the claim does not positively require any new structure, particularly considering that sintering simply refers to a process of heating a material to provide at least some unspecified degree of microstructural change, and claim 11 is found to be obvious in view of the previously cited art.
Alternatively, in the fuel cell art, Sin teaches sintering both electrodes and the electrolyte in the manufacture of the cathode and anode (paragraphs [0050-0060]).  Sin further teaches that a thusly manufactured fuel cell exhibits desirable current density, maximum power and material stability (paragraphs [0052-0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the solid oxide electrolyte and the two electrode layers as a sintered structure since such a structure performs desirably in a fuel cell application.

Regarding claim 11, the cited art remains as applied to claim 1. Rakowski does not appear to teach wherein both of the two electrodes have an identical component having ion conductivity and an identical component having electron conductivity.
In the fuel cell art, Sin teaches fuel cell embodiments having the component LSCF in both the cathode and the anode (paragraphs [0041, 0017, 0024]) for the benefit of improved energy, activity and efficiency (paragraphs [0006, 0009]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide both electrodes with LSCF for the benefit of improving energy, activity and efficiency as taught by Sin.  It is noted that LSCF is a mixed conducting oxide having both ionic conductivity and electron conductivity so as to read on the claimed invention  (e.g. see Jain-US 2014/0170529 at paragraph [0006]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Hijikata (USP 4767680), Harufuji (JP 04-075262; citations taken from machine translation), Shimamune (US 2004/0247978) and Mukerjee (US 2012/0082920).
Regarding claim 10, the cited art remains as applied to claim 1.  Rakowski does not expressly teach wherein a total metal ratio of a whole of the fuel cell is 70 volume % or more.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.04 IIA).  
In this case, applicant’s specification suggests that the high metal concentration as claimed is a consequence of configuring the fuel cell as supported by the metal interconnect, rather than by a ceramic NiO support as is conventional, and is associated with physical strength of the SOFC, i.e. resistance to cracking (applicant’s published paragraph [0041]).  
Similarly, in the fuel cell art, Mukerjee teaches that configuring an SOFC to be supported by an electrolyte support, an electrode support, and a metal support are all conventional design choices (paragraph [0004]).  Mukerjee further teaches that the metal support embodiments allows the other fuel cell components to be made with lower thickness because the other components, e.g. electrolyte and electrodes, are not required to have physical properties sufficient to provide a supporting function (paragraph [0005]).  Mukerjee further teaches that the interconnect in the finally formed SOFC may function as the metal support (paragraphs [0047, 0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the SOFC as an interconnect supported SOFC since such a design is conventional and allows for forming thinner electrodes and electrolytes as taught by Mukerjee.  Moreover, the requirement that the metal ratio is over 70 volume% is found to be obvious over the cited art since the teaching of an interconnect supported SOFC embodiment suggests that the bulk of the SOFC is made up of the metal interconnect, and applicant’s specification does not appear to suggest any unexpected criticality associated with the claimed range which would not be expected for the high metal content SOFC suggested by the use of the metallic interconnect as the supporting structure.   


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Tsai (US 2013/0157166) and Shimamune (US 2004/0247978).
Regarding claims 1, Rakowski teaches a fuel cell stack (e.g. Figure 2) comprising: a first fuel cell (items 223) and a second fuel cell (item 225), each of which has a structure in which a solid oxide electrolyte layer having oxygen ion conductivity is provided between two electrode layers (item 230; paragraph [0003]); and 
an interconnector (Figure 2 item 210; Figure 1 item 10) that is provided between the first fuel cell and the second fuel cell and has a separator made of a metal material (paragraph [0002, 0008] teaches metallic interconnect as conventional; see also paragraph [0020]; the central portion of the interconnect on which ribs are disposed is interpreted as readable on the ‘separator’), 
wherein the interconnector (Figure 1) has a first metal rib (upper item 20) and a first gas passage (upper item 18) on a first face of the separator on a side of the first fuel cell, and a second metal rib (lower item 20) and a second gas passage (lower item 18) on a second face of the separator on a side of the second fuel cell.

Rakowski does not appear to teach wherein the first and second metal ribs comprise first and second porous parts, respectively.
In the fuel cell art, Tsai teaches a fuel cell provided with an interconnect formed of a dense separator and porous rib portions (see Figure 3) for the benefit of accommodating fluid transfer at the rib-electrode contact surface that is inhibited with conventional rib design (paragraph [0004]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Rakowski by making the portion of the ribs which contact the adjacent electrode porous for the benefit of accommodating fluid transfer at the rib-electrode contact surface as taught by Tsai.  This geometry provides the claimed metal porous parts and gas passage parts.

Claim 1 as amended on 3/3/22 further requires that the separator, the first metal porous part, and the second metal porous part are constituted by a sintered structure, a feature not expressly taught by Rakowski.
However, a “sintered structure” as broadly claimed defines the product only by the method of production, i.e. sintering.  Such limitations do not impart patentability to a claim unless the process limitation implies a particular structure (MPEP 2113).  In this case, “constituted by a sintered structure” as recited in the claim does not positively require any new structure, particularly considering that sintering simply refers to a process of heating a material to provide at least some unspecified degree of microstructural change, and claim 1 is found to be obvious in view of the previously cited art.
Alternatively, in the fuel cell art, Shimamune teaches that sintering of a metallic layered bipolar plate [comparable to an interconnector] provides desirable strength and adhesion of the integrated structure (paragraph [0037]).
It would have been obvious to a skilled artisan at the time of invention to provide the separator, the first metal porous part, and the second metal porous part as an integrated structure for the benefit of providing desirable adhesion between the layers of the interconnector as taught by Shimamune.


Regarding claim 2, Rakowski and Tsai remain as applied to claim 1.  Rakowski further teaches the interconnect being gas-impermeable (paragraph [0074]), implying a dense degree of 90% or more.  Tsai also implies a dense degree of 90% or more for the central portion of the interconnector because fluid is prevented from flowing therethrough as describe in Figure 1B and paragraph [0004].
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the separator layer of the interconnect to have a dense degree of 90% or more for the benefit of preventing mixing of oxidant and fuel gases through the separator.

Regarding claim 3 and 5, Rakowski and Tsai remain as applied to claim 1.  Rakowski does not appear to teach the separator having a thickness of 100 microns or less, or the total thickness of the interconnect being 300 microns or less.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05 IVA) 
In this case, a skilled artisan at the time of invention would have understood that interconnect thickness should be controlled to provide sufficient thickness to prevent undesired mixing of reactants and adequate structural integrity, with the constraint of reduction of unnecessary bulkiness.  Thus, the claimed recitation of thickness of the separator does not impart difference in function relative to the separator of Rakowski, modified to include porous portion on the ribs such as in Tsai Figure 4 for the benefit of allowing reactant distribution to covered portions of the electrodes.  
Any structure implied by the “stacked in this order” limitation of claim 5 is taught or suggested by the prior art, particularly in consideration of Tsai Figure 4 which illustrates porous parts provided on a central structure readable on the separator.

Regarding claim 4, Rakowski and Tsai remain as applied to claim 1.  Rakowski does not appear to teach the porosity beign between 30 and 80%.
Tsai further teaches the porosity being between 30 and 80% (paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art to provide the porous regions of the ribs with a porosity of 30 to 80% for the same benefit of facilitating reactant provision to the portions of the electrodes covered by the ribs.  

Regarding claim 6 and 7, Rakowski and Tsai remain as applied to claim 1.  Rakowski further teaches the interconnector made of a metal material which develops an oxidized scale, expected to have lower electronic conductivity, when exposed to oxidizing atmosphere (paragraph [0044] teaches an oxidizable metal as conventional in the prior art; paragraph [0048] teaches an oxidizable metal as inventive).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Tsai (US 2013/0157166), Shimamune (US 2004/0247978) and Sin (US 2007/0275292).
Regarding claim 9, the cited art remains as applied to claim 1.  Rakowski suggest that sintering is used in the manufacture of the fuel cell (paragraph [0003]), but does not expressly teach that the solid oxide electrolyte and the two electrodes each have a sintered structure.  
However, a “sintered structure” as broadly claimed defines the product only by the method of production, i.e. sintering.  Such limitations do not impart patentability to a claim unless the process limitation implies a particular structure (MPEP 2113).  In this case, “have a sintered structure” as recited in the claim does not positively require any new structure, particularly considering that sintering simply refers to a process of heating a material to provide at least some unspecified degree of microstructural change, and claim 11 is found to be obvious in view of the previously cited art.
Alternatively, in the fuel cell art, Sin teaches sintering both electrodes and the electrolyte in the manufacture of the cathode and anode (paragraphs [0050-0060]).  Sin further teaches that a thusly manufactured fuel cell exhibits desirable current density, maximum power and material stability (paragraphs [0052-0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the solid oxide electrolyte and the two electrode layers as a sintered structure since such a structure performs desirably in a fuel cell application.

Regarding claim 11, the cited art remains as applied to claim 1. Rakowski does not appear to teach wherein both of the two electrodes have an identical component having ion conductivity and an identical component having electron conductivity.
In the fuel cell art, Sin teaches fuel cell embodiments having the component LSCF in both the cathode and the anode (paragraphs [0041, 0017, 0024]) for the benefit of improved energy, activity and efficiency (paragraphs [0006, 0009]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide both electrodes with LSCF for the benefit of improving energy, activity and efficiency as taught by Sin.  It is noted that LSCF is a mixed conducting oxide having both ionic conductivity and electron conductivity so as to read on the claimed invention  (e.g. see Jain-US 2014/0170529 at paragraph [0006]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakowski (US 2006/0286433), Tsai (US 2013/0157166), Shimamune (US 2004/0247978) and Mukerjee (US 2012/0082920).
Regarding claim 10, the cited art remains as applied to claim 1.  Rakowski does not expressly teach wherein a total metal ratio of a whole of the fuel cell is 70 volume % or more.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.04 IIA).  
In this case, applicant’s specification suggests that the high metal concentration as claimed is a consequence of configuring the fuel cell as supported by the metal interconnect, rather than by a ceramic NiO support as is conventional, and is associated with physical strength of the SOFC, i.e. resistance to cracking (applicant’s published paragraph [0041]).  
Similarly, in the fuel cell art, Mukerjee teaches that configuring an SOFC to be supported by an electrolyte support, an electrode support, and a metal support are all conventional design choices (paragraph [0004]).  Mukerjee further teaches that the metal support embodiments allows the other fuel cell components to be made with lower thickness because the other components, e.g. electrolyte and electrodes, are not required to have physical properties sufficient to provide a supporting function (paragraph [0005]).  Mukerjee further teaches that the interconnect in the finally formed SOFC may function as the metal support (paragraphs [0047, 0028]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the SOFC as an interconnect supported SOFC since such a design is conventional and allows for forming thinner electrodes and electrolytes as taught by Mukerjee.  Moreover, the requirement that the metal ratio is over 70 volume% is found to be obvious over the cited art since the teaching of an interconnect supported SOFC embodiment suggests that the bulk of the SOFC is made up of the metal interconnect, and applicant’s specification does not appear to suggest any unexpected criticality associated with the claimed range which would not be expected for the high metal content SOFC suggested by the use of the metallic interconnect as the supporting structure.   


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Cisar (USP 6146780) separator comprising porous layers on dense central layer.
Hishitani (US 2005/0019642) high porosity interconnect.
Leah (SU 2015/0064596) teaches chromium and nickel oxide layers in oxidizing conditions.
Asharay (US 2015/0194682) interconnect with metal oxide coating layer.
Bauer (US 2019/0081331) porous metal insert between ribs and catalyst layer.

Response to Arguments
Applicant’s arguments filed on 3/3/22 have been fully considered.  The arguments against the art based rejection are moot in view of the new ground(s) of rejection necessitated by amendment.  The 112 rejection has been withdrawn in view of the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723